Title: [Diary entry: 23 August 1785]
From: Washington, George
To: 

Tuesday 23d. Mercury at 76 in the Morning—74 at Noon and 75 at Night. Morning lowering, with drops of rain now and then, but none fell to wet the ground. Wind for the most part of the day Easterly. Doctr. Craik came here before Dinner. Visited John Alton in the Evening and returned and stayed all Night. Mr. Shaw returned home in the Afternoon. With the Guinea grass Seed I had on hand, I began to make good the missing spaces of what was sowed in my small or Botanical Garden on the 13th. of June last but did not finish half of it.